DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
This application is a continuation of U.S. Patent Application No. 17/341,141 filed June 7, 2021, which is a continuation of U.S. Patent Application No. 16/640,930 filed February 21, 2020, which is a National Phase Application under 35 U.S.C. §371 of PCT/SG2017/050437, filed on September 5, 2017. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/2022 except where lined through. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 9-10, 12-13, 16 and 20 as shown in the table are rejected on the ground of non-statutory double patenting as being unpatentable over claims of U.S. Patent No.: US11054924B2 as listed in the table. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Present application 
Patent No.: US11054924B2
Claim 1:  A user input device comprising: a chassis comprising a socket configured to releasably receive a panel; a memory storing a plurality of button maps, wherein each button map of the plurality of button maps defines functions of at least one button of a respective panel of a plurality of panels, each of which being receivable in the socket; and a processor configured to retrieve from the received panel, an identity code indicative of a quantity and type of the at least one button of the received panel, and further configured to identify a matching button map from the plurality of button maps based on the identity code, wherein the matching button map defines the functions of the at least one button of the received panel.
Claim 1: A user input device comprising: a chassis configured to releasably receive a panel comprising at least one button. 
Claim 2
Claim 1
Claim 3

Claim 4
Claim 1, claim 4
Claim 5

Claim 6

Claim 7

Claim 8

Claim 9
Claim 12, claim 13
Claim 10
Claim 14
Claim 11

Claim 12: A panel for coupling to a user input device, the panel comprising: at least one button. 
Claim 16: A panel for being releasably received in a socket of a user input device, the panel comprising: at least one button; a memory storing an identity code readable by a processor of the user input device, wherein the identity code is indicative of a quantity and type of the at least one button; and a panel connector configured to transmit the identity code to the user input device. 
Claim 13
Claim 1
Claim 14

Claim 15

Claim 16
Claim 1
Claim 17

Claim 18

Claim 19

Claim 20
Claims 7-9


	It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention that the claims of the present application are broader than the patent claims to construct an input device comprising a button panel. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1, 12 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chen et al., (US-20170045959-A1, hereinafter as, Chen). 

In regards to claim 1, Chen a user input device (figs.1-2, a computer mouse) comprising: a chassis (frame of the body of mouse as shown, figs.1-2) configured to releasably receive a panel (that receives the translating module 102, figs.1-2, para 0028, a given translating module can be easily detached from the computer mouse and replaced with a different translating module) comprising at least one button (comprises at least one button as shown, fig. 1).

In regards to claim 12, Chen discloses a panel (translating module 102, fig.2, para 0028) for coupling to a user input device (figs.1-2, a computer mouse), the panel comprising: at least one button (fig.2, comprises at least one button as shown).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10, 14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Pate et al., (US-20130328781-A1, hereinafter as, Pate).

In regards to claim 8, Chen discloses the user input device of claim 1, 
Chen does not disclose wherein the chassis comprises a socket having a concave segment formed integral to the chassis, wherein the received panel comprises a corresponding convex inner surface facing the concave segment of socket of the chassis 
Pate discloses wherein the chassis (frame of the body of mouse as shown, figs.1-2) comprises a socket having a concave segment formed integral to the chassis (para 0028, each group of buttons 110A and 110B is contoured both left/right and top/bottom in a concaved shaped, forming a bowl as illustrated in FIG. 3A), wherein the received panel comprises a corresponding convex inner surface facing the concave segment of socket of the chassis (as shown by the arrow 112, fig. 3A, the opposite surface of the received panel 102 has a corresponding convex surface facing the concave surface of the button modules).   
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use Pate’s teachings in order to accommodate the button modules into the panel member of the mouse in Chen’s invention as an alternative choice. 

In regards to claim 9, Chen as modified by Pate discloses the user input device of claim 8, wherein the socket of the chassis comprises a chassis retention means and the received panel comprises an engagement member (since Chen discloses translating module 102 can be detached and replaced, para 0028, the frame retention member and the panel engagement member are inherently present to retain the module and the mouse frame in Chen, fig.2), wherein the chassis retention means comprises a panel guide configured to receive the engagement member of the received panel in a manner that the received panel is retained in the socket of the chassis (contoured surface area of the mouse fame as the panel guide configured to receive any engagement means so the translating module can be attached removably in the socket area/groove as shown, fig.2, Chen).  

In regards to claim 10, Chen as modified by Pated discloses the user input device of claim 9, wherein the panel guide comprises a groove or indentation that defines a cavity within the socket (fig.2, Chen, contoured surface area of the mouse surface comprises indentation or groove that defines a cavity within the socket as shown).  

In regards to claim 16, Chen discloses the panel of claim 12, Chen does not disclose wherein functions of the at least one button of the panel is defined by a matching button map stored in the user input device.  
Pate discloses wherein functions of the at least one button of the panel is defined by a matching button map stored in the user input device (para 0037, the profile management component 240/270 which is a non-volatile memory may be configured to store profile data for the various input members (106, 108 and 110, figs. 1A-1B) disposed on the input device 102. Panels 106/105 and 108/110 are buttons).   
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use Pate’s teachings in order identify the button modules into the panel member of the mouse in Chen’s invention for interpreting input data when input device is used by a user. 
In regards to claim 17, Chen as modified by Pate discloses the panel of claim 16, wherein the functions of the at least one button of the panel are based on pre-customized settings programmed into the matching button map (para 0037, the profile management component 240/270 which is a non-volatile memory may be configured to store profile data (pre-customized data/setting) for the various input members (106, 108 and 110, figs. 1A-1B) disposed on the input device 102. Panels 106/105 and 108/110 are buttons, Pate). 

In regards to claim 18, Chen as modified by Pate discloses the panel of claim 17, wherein the pre-customized settings comprise macros (para 0037, saved profile data as macros, Pate).  
In regards to claim 14, Chen discloses the panel of claim 12, 
Chen does not disclose wherein the at least one button comprises a backlight having a plurality of lighting elements, wherein the plurality of lighting elements of the backlight is configured to light up in more than one colour.  

Pate discloses wherein the at least one button comprises a backlight having a plurality of lighting elements, wherein the plurality of lighting elements of the backlight is configured to light up in more than one colour (figs. 1B, 3A, para 0011, the input device may further comprise a light-emitting element disposed on the housing configured to emit a plurality of colors. In such embodiments, each color in the plurality of colors may indicate the profile associated with the plurality of input members (comprises buttons). The profile may indicate configuration of the plurality of input members). 

In regards to claim 19, Chen as modified by Pate discloses the panel of claim 16, wherein the matching button map comprises an individual map for each of the at least one button of the panel, wherein the individual map is reconfigurable for the functions of the at least one button of the panel (para 0014, the two groups of buttons can also each be programmed and used separately or in combination based on comfort and on the placement of the user's hand on the gaming device, Pate. Further, para 0026, a user may configure the input members on the input device 100 to activate certain functions of one computer game (e.g., a massively multiplayer online role-playing game or MMORPG), and may configure these same buttons to activate different functions for a different game when switched to a different mode).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen. 
In regards to claim 11, Chen discloses the user input device of claim 1, Chen does not disclose “further comprising: a releasing means for releasing the received panel from the chassis, wherein the releasing means comprise a notch or recess disposed on a side of the chassis, or a release button depressible by a user to release the received panel.” But this limitation would have been obvious to one of ordinary skill in the art, before the effective filing of the invention to use a release means to release the translating module 102 since Chen already discloses a given translating module can be easily detached from the computer mouse and replaced with a different translating module. Para 0048, the method of constructing a computer mouse device further comprises making the first translating module detachable from the main body frame so that the first translating module is replaceable with a second translating module, where the second translating module has one or more functions and features that are distinct from that of the first translating module. It would not have been uniquely challenging for a one of ordinary skill in the art to conceive a button or a notch or a key on the side of mouse surface to release the translating module 102.   
In regards to claim 20, Chen discloses the panel of claim 12, 
Chen does not disclose “wherein the panel comprises a panel connector and the user input device comprises a chassis connector, wherein the panel connector is aligned with the chassis connector in a manner that when the panel is coupled to the user input device, data communicates between the panel connector and the chassis connector.” 
Pate discloses wherein the panel comprises a panel connector (fig.2, communication bus connecting input module 210 to control circuit 220) and the user input device comprises a chassis connector (fig.2, communication bus 205 connected to 250 and control circuit), wherein the panel connector is aligned with the chassis connector in a manner that when the panel is coupled to the user input device (internal to the structure of mouse, fig. 1B, 3A, Pate, the panel connector would be aligned to the chassis connector and the panel is attached to the user input device), data communicates between the panel connector and the chassis connector (communication bus 205 and communication bus connecting input module 210, fig.2). 

It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use Pate’s teachings in order to place a communication bus for communication among connectors of chassis and panel in Chen’s invention. 

Allowable Subject Matter
Claims 2-7, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner notes that claims 2, 4 and 13 are also rejected under DP rejection above.
In regards to claim 2, Chen discloses the user input device of claim 1, Chen does not disclose further comprising: a processor configured to automatically recognise from the received panel, an identity code indicative of a quantity and type of the at least one button of the received panel.  

Claims 3-7 depend from claim 2. 

 	In regards to claim 13, Chen discloses the panel of claim 12, Chen does not disclose further comprising: a memory storing an identity code readable by a processor of the user input device, wherein the identity code is indicative of a quantity and type of the at least one button.  

In regards to claim 15, Chen discloses the panel of claim 12, Chen does not disclose wherein the identity code comprises a serial number of the received panel, the serial number indicative of a particular user profile.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627